Exhibit EMPLOYMENT AGREEMENT This Employment Agreement is made on this 5th day of January, 2009, between CELSIUS HOLDINGS, INC. and CELSIUS, INC (“Employer”) and Jeff Perlman (“Employee”). WHEREAS, Employer is actively engaged in the business of a manufacturing and distributing of non-alcoholic beverages; and, WHEREAS, Employer wishes to continue employing Employee and Employee wishes to continue to be employed pursuant to the terms of this Employment Agreement. WHEREAS, since Employer’s securities are registered with the Securities and Exchange Commission (“SEC”), it may be required to form a compensation committee (the “Compensation Committee”), which may in many cases determine any changes to Employee’s compensation. In such instance, the relevant references to Employer herein shall be deemed to be references to Compensation Committee. NOW THEREFORE, in consideration of the mutual covenants and agreements contained in this Employment Agreement, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties, intending to be legally bound, agree as follows: Article 1 Employment of Employee Employer agrees to employ Employee, and Employee accepts employment with Employer, on and subject to the terms and conditions set forth in this Employment Agreement. Article 2 Duties of Employee Section 2.1. Position and Duties. Employer agrees to employ Employee to act as Chief Operating Officer for Employer. Employee shall be responsible for performing the following duties: executive management and other duties typically performed by persons employed in a similar capacity. Employer reserves the right from time to time to change the nature of Employee’s duties and job title; provided, however, Employee’s duties and job title shall always be of an executive nature. Section 2.2. Time Devoted to Work. Employee agrees to devote Employee’s entire business time, attention, and energies to the business of Employer in accordance with Employer’s instructions and directions and shall not be engaged in any other business activity, whether or not the activity is pursued for gain, profit, or other pecuniary advantage, during the term of this Employment Agreement without Employer’s prior written consent. Prior consent has been given for the Employee to continue its consulting with the following clients: South Florida Media Group and Land Company of Osceola. Article 3 Place of Employment Employee shall be based at Employer’s principal office at th Avenue, Suite C, Delray Beach, FL 33483, excluding reasonable travel commensurate with Employee’s position and duties. Article 4 Compensation of Employee Section 4.1. Base Salary. For all services rendered by Employee under this Employment Agreement, Employer agrees to pay Employee an annual base salary of $144,000, which shall be payable to Employee in such installments, but not less frequently than monthly, as are consistent with Employee’s practice for its other Employees. Employee’s base salary shall be reviewed at least once a year by Employer. 1 Section 4.2. Incentive Compensation. In addition to the base salary, Employee shall be entitled to receive incentive compensation according to a pre-established bonus plan specific for the Employee, as determined by Employer. Section 4.3. Reimbursement for Business Expenses. Employer shall promptly pay or reimburse Employee for all reasonable business expenses incurred by Employee in performing Employee’s duties and obligations under this Employment Agreement, but only if Employee properly accounts for expenses in accordance with Employer’s policies. Section 4.4. Stock Options and Other Stock Awards.The Employee shall be eligible for stock option grants and other stock awards pursuant to the Company’s 2006 Incentive Stock Plan, and any successor plan thereto (the “Incentive Stock Plan”) and all rules of regulation of the Securities and Exchange Commission applicable to stock option plans then in effect. The number of Stock Options and terms and conditions of the Stock Options shall be determined by the Employer’s Board of Directors or the Compensation Committee, if formed. Article 5 Vacations and Other Paid Absences Section 5.1. Vacation Days.
